Exhibit 10.27

SECOND AMENDMENT TO THE

BLOOD DONOR CENTER MANAGEMENT

COMMUNITY MOBILE BLOOD COLLECTIONS

SERVICES AGREEMENT

This SECOND AMENDMENT is entered into by and between USC University Hospital,
Inc., doing business as USC University Hospital (“Hospital”), a medical center
located at 1500 San Pablo Street, Los Angeles, California 90033 and HemaCare
Corporation (“HemaCare”), located at 15350 Sherman Way, Suite 350, Van Nuys,
California 91406.

RECITALS

A.              Hospital and HemaCare are parties to that certain Services
Contract (the “Agreement”) effective May 1, 2004.

B.              Hospital and HemaCare desire to amend the terms of the Agreement
as set forth herein below.

NOW, THEREFORE, the parties hereto, based upon the above recitals and the
covenants and conditions set forth herein, agree as follows:

1.                                      TERM AND TERMINATION. Section VI,
paragraph A of the Agreement shall be amended as follows:

This agreement shall commence May 1, 2007 and continue for a term of two (2)
years.

2.                                      HEMACARE'S COMPENSATION. For Services
rendered pursuant to this Agreement, Hospital shall pay HemaCare in accordance
with the attached revised Fee Schedule, Attachment “I.” HemaCare will provide
Hospital with thirty (30) days written notice of any fee changes. Fees for the
second year of the Agreement will be negotiated at the end of year one.

3.                                      GENERAL. If provisions of this Amendment
and the Agreement conflict, the provisions of this Amendment shall prevail.
Except as specifically amended herein, all terms and conditions of the Agreement
shall remain in full force and effect.

THE PARTIES HERETO have executed this Amendment on the 10th day of April, 2007.

USC UNIVERSITY HOSPITAL   HEMACARE CORPORATION           /s/ S. Walsh   /s/ Judi
Irving By: S. Walsh   By: Judi Irving Title: COO   Title: Chief Executive
Officer

 



 





Attachment I

USC/NORRIS COMPREHENSIVE CANCER CENTER
BLOOD SERVICES FEE SCHEDULE

Hospital Services Direct Order Lines

800-826-7962 or 818-986-3977

COMPONENT Fees Per Unit   Directed Donor Red Blood Cells $[l]1 Directed Donor
Leukocyte Reduced Red Blood Cells $[l] Directed Donor Leukocyte Reduced Red
Blood Cells, Irradiated $[l] Directed Donor Single Donor Platelets, Leukocyte
Reduced $[l] Directed Donor Single Donor Platelets, Leukocyte Reduced,
Irradiated $[l] Autologous Donor Red Blood Cells $[l] Autologous Donor Red
Leukocyte Reduced Red Blood Cells $[l] Leukocyte Reduced Single Donor Platelets
$[l] Leukocyte Reduced Single Donor Platelets, Pediatric Unit $[l] Allogeneic
Red Blood Cells* $[l] Allogeneic Red Blood Cells, Irradiated $[l] Allogeneic Red
Blood Cells, Irradiated, CMV- $[l] Allogeneic Leukocyte Reduced Red Blood Cells
$[l] Allogeneic Leukocyte Reduced Red Blood Cells, Irradiated $[l] Allogeneic
Leukocyte Reduced Red Blood Cells, Irradiated, CMV- $[l] Fresh Frozen Plasma
$[l] Cryoprecipitate $[l]

 

 

 

 

1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.

 

 



 

 

 

Cryo-Poor Plasma $[l]2 Therapeutic Phlebotomy $[l] ADDITIONAL SERVICES   CMV
Negative Screening Per Unit $[l] Irradiation Fee Per Unit $[l] STAT Distribution
Fee Per Order [l] Courier Services in Addition to Normal Delivery $[l]

(No charge for transfers between USC/Norris Hospitals during normal business
hours)

Subject to terms and conditions in Blood Donor Center Management Community
Mobile Blood Collections Services Agreement. Pricing in effect thru 04-30-08.

Effective 05-01-07

 

 

 

2 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC.

 





 

